Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 09/08/22 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden placed upon the examiner.  This is not found persuasive because there is an undue burden placed upon the examiner based upon the different classifications and examination considerations for the different groups.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake et al., US 2016/0300960.
Miyake et al. shows the invention as claimed including a junction barrier Schottky diode device comprising:
An N-type semiconductor layer (for example, 26);
A plurality of first p-type doped areas (for example, 22) formed in the N-type semiconductor layer;
A plurality of second p-type doped areas (for example, 21) formed in the n-type semiconductor layer and formed above the plurality of first p-type doped areas, wherein spacing between every neighboring two of the plurality of second P-type doped areas is larger than spacing between every neighboring two of the plurality of first P-type doped areas (see, for example, fig. 8); and
A conductive metal layer 14, formed on the N-type semiconductor layer, covering the plurality of first P-type doped areas and the plurality of second P-type doped areas.
Concerning dependent claim 2, note that a width of each of the plurality of first P-type doped areas is larger than a width of each of the plurality of second P-type doped areas.
Regarding dependent claim 3, note that the plurality of second P-type doped areas is respectively adjacent to the plurality of first P-type doped areas.
Concerning dependent claim 4, the plurality of second P-type doped areas respectively separates from the plurality of first P-type doped areas (see, for example, fig. 8 showing region 23 spaced from region 21).
Regarding dependent claim 11, note that the N-type semiconductor layer was an N-type semiconductor substrate.
With respect to dependent claim 12, note that silicon carbide can be the material of the doped regions (see, for example, paragraph 0022).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al., US 2016/0300960
Miyake et al. is applied as above but does not expressly disclose the particular shape and configuration of the P doped areas. However, a prima facie case of obviousness is established because the particular shape or configuration of the doped areas would have been obvious absent persuasive evidence that the particular shape or configuration of the doped areas is significant.
Regarding dependent claim 10, Miyake does not expressly disclose the metal contact being either titanium or nickel. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



December 3, 2022